DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorg et al. (WO 2015/043765).
Jorg et al. disclose an elevator system, comprising:  a first elevator car (22) and a second elevator car (24) each movable in a first elevator shaft  (12) in the vertical direction; a closed support means (26, 40, 62, 70, 92) guided about a lower deflection roller (76, 100) and an upper deflection roller (56, 58) in the first elevator shaft; a drive machine (30, 44) driving the support means; an actuatable coupling device arranged on the first elevator car and another actuatable coupling device arranged on the second elevator car (see description – “The first car 22 is arranged above the second car 24 and coupled via first support cables 26 with a first counterweight 28.”  Further, see description “The second car 24 is coupled via second support cables 40 with a second counterweight 42 and guided over a second drive plate 44,”); the support means having a first coupling element and a second coupling element to and from which the coupling devices can be coupled and decoupled, whereby a drive connection can be established and detached between the elevator cars and the support means and the elevator 
	Jorg et al. disclose the elevator system where in the first and second coupling elements of the support means are arranged such that, when the first elevator car coupled to the support means via one of the coupling elements has reached the upper end position, another of the coupling elements is positioned such that the coupling device arranged on the second elevator car located in the lower end position can be coupled to the another coupling element (figure 1).
Jorg et al. disclose the elevator system wherein the drive machine is actuated by an elevator controller to reverse a movement direction of the support means for a next movement of either of the elevator cars that has reached the lower end position or the upper end position.  (See Description – “In the shaft 12 are a first car 22 and a second car 24 along per se known and therefore not shown to achieve a better overview in the drawing common guide rails movable up and down. The first car 22 is arranged above the second car 24 and coupled via first support cables 26 with a first counterweight 28. The first support cables 26 are guided over a first motor-rotatable traction sheave 30, by means of which the first car 22 can be moved vertically upward and vertically downward in the usual way. The first support cables 26 are fixed centrally to a car ceiling 34 of the first car 22 with a first support cable end 32, and with a 
Jorg et al. disclose the elevator system including another closed support means having two coupling elements spaced apart from one another in the vertical direction and another drive machine (30, 44) driving the another support means (26, 40).
Jorg et al. disclose the elevator system wherein the coupling elements of each the support means each interconnect two free ends of two support means parts (figure 1).
Jorg et al. disclose the elevator system wherein the coupling elements of each of the support means are configured as connecting elements (figure 1).
Jorg et al. disclose the elevator system according to Claim 20 wherein the support means are belts (abstract).
               Jorg et al. disclose the elevator system including a guide guiding the first and second coupling elements in the first elevator shaft (See Description – “In the shaft 12 are a first car 22 and a second car 24 along per se known and therefore not shown to achieve a better overview in the drawing common guide rails movable up and down.”) 
            Jorg et al. disclose the elevator system wherein the first and second elevator cars each have two of the coupling means to simultaneously couple to the coupling elements of two of the support means (figures 1 and 2).

	Jorg et al. disclose the 27. (new) The elevator system according to Claim 26 wherein the two coupling devices on each of the elevator cars are arranged at diagonally opposite positions (figure 1).


Allowable Subject Matter
Claims 17 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





MTF
3/23/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837